 Case 2:16-cr-00100-GMN-DJA Document 368 Filed 05/03/19 Page 1 of 13




 1                    UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA
 2       BEFORE THE HONORABLE CARL W. HOFFMAN, MAGISTRATE JUDGE
                               ---o0o---
 3

 4    UNITED STATES OF AMERICA,         :
                                        :
 5                    Plaintiff,        : No. 2:16-cr-100-GMN-CWH
                                        :
 6             -vs-                     : August 31, 2018
                                        :
 7    JAN ROUVEN FUECHTENER,            : Las Vegas, Nevada
                                        :
 8                    Defendant.        :
                                        :
 9

10

11                    TRANSCRIPT OF MOTION TO WITHDRAW

12

13   APPEARANCES:

14   FOR THE PLAINTIFF:            LISA CARTIER-GIROUX
                                   Assistant United States Attorney
15                                 Las Vegas, Nevada

16

17   FOR THE DEFENDANT:            KAREN CONNOLLY
                                   Attorney at Law
18                                 Las Vegas, Nevada

19

20   ALSO PRESENT:                 ROBERT DeMARCO
                                   Attorney at Law
21                                 Las Vegas, Nevada

22

23   Transcribed by:               Margaret E. Griener, CCR #3, FCRR
                                   Official Reporter
24                                 400 South Virginia Street
                                   Reno, Nevada 89501
25



         MARGARET E. GRIENER, RDR, CCR NO. 3, OFFICIAL REPORTER
                             (775) 329-9980
 Case 2:16-cr-00100-GMN-DJA Document 368 Filed 05/03/19 Page 2 of 13
                                                                        2



 1       LAS VEGAS, NEVADA, FRIDAY, AUGUST 31, 2018, 10:02 A.M.

 2                                 ---o0o---

 3

 4                    THE CLERK:   This is the time set for United

 5   States of America versus Jan Rouven Fuechtener, case number

 6   2:16-cr-100-GMN-CWH.

 7                    Counsel, please enter your appearances.

 8                    MS. CARTIER-GIROUX:    Lisa Cartier-Giroux for the

 9   United States.    I'm here for Ms. Roohani.      I did try this case

10   with her.   She's at a funeral in D.C., she actually couldn't

11   appear today, and she wanted me to tell you that.

12                    THE COURT:   Thank you.

13                    MS. CONNOLLY:    Karen Connolly for Jan Rouven

14   Fuechtener who's present.

15                    THE COURT:   Good afternoon, counsel.     Good

16   afternoon, sir.

17                    Document 287 is Ms. Connolly's motion to

18   withdraw as counsel, and it's based upon a theory of

19   constructive discharge.

20                    Mr. Fuechtener, is it your desire to discharge

21   Ms. Connolly as counsel?

22                    THE DEFENDANT:   Well, that depends on if I get

23   the new counsel.

24                    THE COURT:   Okay.

25                    THE DEFENDANT:   And there's a motion pending.



         MARGARET E. GRIENER, RDR, CCR NO. 3, OFFICIAL REPORTER
                             (775) 329-9980
 Case 2:16-cr-00100-GMN-DJA Document 368 Filed 05/03/19 Page 3 of 13
                                                                         3



 1                   THE COURT:   Okay.    I understand.

 2                   THE DEFENDANT:    I have no issue with

 3   Ms. Connolly that I want to get rid of her.

 4                   THE COURT:   Okay.

 5                   THE DEFENDANT:    But I understand that she needs

 6   to make a decision because we have a sentencing date set.

 7                   THE COURT:   All right.

 8                   MR. DeMARCO:    Your Honor, I apologize, I'm

 9   attorney Robert DeMarco from Chesnoff & Schonfeld, bar number

10   12359.

11                   I know it's not on calendar, and we're not

12   asking the Court to rule on it right now, but we -- for the

13   record, just so we're clear, our firm did file a motion for

14   release of funds for purposes of retaining specially appearing

15   counsel Mr. Chesnoff and Schonfeld, that's docket 285.

16                   Obviously we don't have any say so much in

17   what's going on here today, but we just wanted to note for the

18   record that there is a motion which contemplates funds that

19   were previously restrained by the Court, as the Court I'm sure

20   is aware, for a portion of that at least to be released for

21   purposes of retaining our office to represent Mr. -- or the

22   defendant.

23                   And so I'm not sure who is going to rule on

24   that.    I know that the prosecutor did make a comment of -- I'm

25   not sure if your Honor was going to rule on that or Judge



         MARGARET E. GRIENER, RDR, CCR NO. 3, OFFICIAL REPORTER
                             (775) 329-9980
 Case 2:16-cr-00100-GMN-DJA Document 368 Filed 05/03/19 Page 4 of 13
                                                                         4



 1   Navarro, but that motion is pending, and so I just wanted to

 2   say that for the record, your Honor.

 3                   THE COURT:   Okay.    I understood that, but I

 4   didn't know whether or not the withdrawal was contingent on

 5   approval of the motion.

 6                   MS. CONNOLLY:    Your Honor, from my perspective,

 7   it's not from my perspective.      You know, I'm not willing to

 8   be -- you know, the ugly stepsister who steps in and somebody

 9   else can -- you know, from my perspective that's an

10   irreconcilable breakdown in communication.

11                   So I'm not willing to continue my representation

12   given what has gone on unbeknownst to me so it's me who is

13   seeking to withdraw given what's going on so -- and there's a

14   sentencing date on September 27th which I'm pretty sure the

15   government is vehemently going to object to continuing.

16                   So I don't want myself placed in a situation

17   of -- if I was proceeding in sentencing, I would obviously be

18   proactive and preparing and doing what I need to do.

19                   I can't do my job effectively at this point, and

20   I don't feel comfortable in the situation I've been placed in,

21   and I don't appreciate what went on by my client unbeknownst

22   to me.

23                   So based on that, it's me who is seeking to

24   withdraw.

25                   THE COURT:   Well, if you withdraw, then



         MARGARET E. GRIENER, RDR, CCR NO. 3, OFFICIAL REPORTER
                             (775) 329-9980
 Case 2:16-cr-00100-GMN-DJA Document 368 Filed 05/03/19 Page 5 of 13
                                                                            5



 1   Mr. Fuechtener has no counsel.

 2                    MS. CONNOLLY:   I just -- I just can't -- I mean,

 3   given the circumstances, like I said, I think there's an --

 4   from my perspective he's being -- things are irreconcilable at

 5   this point.

 6                    I'm representing him, and he's contacting other

 7   attorneys, and he wants me to stay on maybe, but, I can't

 8   some -- I can't -- I can't represent someone under those

 9   circumstances.

10                    He's put himself in this situation, I didn't

11   place him in the situation.      So what happens once I withdraw,

12   with all due respect, that's his concern, not mine.         I didn't

13   cause this situation.

14                    THE COURT:   Well, two thoughts.

15                    First of all, that whether or not another law

16   firm ought to be talking to someone who is represented about

17   the matter that previous counsel has represented to me creates

18   some ethical issues, and I'm concerned about that, but I'm

19   more concerned about Mr. Fuechtener not having representation.

20                    The basis for your withdrawal is that -- I think

21   is that you were discharged or constructively discharged, and

22   I don't know that that's true at this point.

23                    MS. CONNOLLY:   Well, there was also some other

24   issues between he and I that I would be happy to get into in a

25   closed courtroom, but I don't think it's appropriate to do



         MARGARET E. GRIENER, RDR, CCR NO. 3, OFFICIAL REPORTER
                             (775) 329-9980
 Case 2:16-cr-00100-GMN-DJA Document 368 Filed 05/03/19 Page 6 of 13
                                                                       6



 1   with other parties present.      They're between Mr. Fuechtener

 2   and I and maybe the Court.

 3                   But that's why I didn't put more in my affidavit

 4   because I don't want to say anything more in my claim to the

 5   court, you know.

 6                   THE COURT:   All right.    Well --

 7                   MS. CONNOLLY:    So if you want me to get into

 8   those in detail, then I would ask for a closed courtroom to do

 9   that.

10                   THE COURT:   And, of course, we can do that.

11                   As I was analyzing this trying to figure out

12   where to come down on it, it doesn't sound like you've been

13   discharged, and if you want to withdraw, then under the rules

14   the withdrawal would be allowed if it could be accomplished

15   without material adverse effect on the interests of the

16   client.

17                   Him not having counsel today and until something

18   else happens is a problem.      That's an adverse impact.

19                   And so we can talk -- we can talk off -- in a

20   closed hearing about what's going on, but I want to make sure

21   that Mr. Fuechtener is protected here, and having you withdraw

22   without having a new counsel onboard is not a good situation.

23                   The fact that a motion has been filed, it sounds

24   to me like the motion is that Chesnoff & Schonfeld will only

25   get on the case contingent upon the approval of the motion to



         MARGARET E. GRIENER, RDR, CCR NO. 3, OFFICIAL REPORTER
                             (775) 329-9980
 Case 2:16-cr-00100-GMN-DJA Document 368 Filed 05/03/19 Page 7 of 13
                                                                           7



 1   free funds.

 2                   MS. CONNOLLY:    Right, and that --

 3                   THE COURT:   And so that contingency -- I haven't

 4   decided, and I think it's my call, I haven't decided whether

 5   or not those funds ought to be released.        I'm not going to be

 6   held hostage by that motion.

 7                   I would -- you know, my thinking right now is

 8   that I deny the motion to withdraw without prejudice, we make

 9   the decision on releasing funds.       If funds are available, then

10   maybe Schonfeld steps in, but that's what I'm wrestling with.

11                   So go ahead.

12                   MS. CARTIER-GIROUX:     Judge, our position is

13   this, we don't want to get involved in the counsel

14   appointment -- what their relationship is.        That's for the

15   Court to determine whether there is a breakdown of the

16   relationship or whether or not you're going to -- there's a

17   basis to allow withdrawal.

18                   Our position is, is that -- that the motion

19   actually is a motion to consider -- reconsider in front of

20   Judge Navarro because there was a current R and R where the

21   funds are now being held until the point of sentencing.

22                   And there's some -- there's -- actually,

23   Ms. Roohani had asked me to -- if you are planning on ruling

24   on that motion, to allow her surreply, because in the reply

25   there were new arguments brought up with regard to where we



         MARGARET E. GRIENER, RDR, CCR NO. 3, OFFICIAL REPORTER
                             (775) 329-9980
 Case 2:16-cr-00100-GMN-DJA Document 368 Filed 05/03/19 Page 8 of 13
                                                                          8



 1   believe that there's a confusion between forfeiture case law

 2   and restitution case law.

 3                   THE COURT:    Yeah.

 4                   MS. CARTIER-GIROUX:     And if you're going to --

 5   if your Honor is going to do that, and it's not a motion to

 6   reconsider in front of Judge Navarro, then we would ask that

 7   you allow us to do that.

 8                   But our position basically is this, is that if

 9   he -- if she is allowed to withdraw, and he is claiming that

10   he is indigent without these funds, then he needs to have

11   appointed counsel which would be CJA counsel, he needs to fill

12   out the required paperwork to show his financial situation

13   that he isn't able to hire an attorney.

14                   And at that juncture the Court can appoint CJA

15   counsel and then make a determination postsentencing if

16   there's a surplus in the funds that are currently allocated

17   for victim reimbursement and fines to pay CJA back, basically

18   pay itself back.

19                   But with regard to whether Mr. Chesnoff is the

20   attorney or not, he doesn't -- you know, if I were accused of

21   a crime, I'd want Alan Dershowitz to represent me.         I can't

22   afford Alan Dershowitz.      He has a right to competent counsel

23   if he's indigent, otherwise he can hire Mr. Chesnoff if he has

24   the money.

25                   I don't think we should be held hostage as to



         MARGARET E. GRIENER, RDR, CCR NO. 3, OFFICIAL REPORTER
                             (775) 329-9980
 Case 2:16-cr-00100-GMN-DJA Document 368 Filed 05/03/19 Page 9 of 13
                                                                           9



 1   whether or not she gets on or she gets off, meaning

 2   Ms. Connolly gets on or gets off, and we go forward in

 3   sentencing or not because he wants to hire somebody who he

 4   can't afford.

 5                   So that's our position basically.       If you're

 6   going to allow her to get off, I'd ask that he be required --

 7   in the interim that we consider whether or not CJA should be

 8   appointed.

 9                   And I wanted to tell you the Public Defender's

10   Office has a conflict with this case so it would have to be a

11   CJA panel attorney, and that he file the proper financial

12   affidavits required in order to permit the Court to make the

13   assessment and later on potentially make an assessment as to

14   whether or not surplus should be applied.

15                   But that's our position.      If Ms. Connolly wants

16   to get off and there's a reason, a good reason for her to get

17   off, we are not going to oppose that, but that's for the Court

18   to determine.

19                   MS. CONNOLLY:    And that's what I would be asking

20   the Court to do.

21                   And, again, we're -- we go to sentencing in

22   27 days on a very serious case so I -- you know, I'm bordering

23   on I can't be effective for that in 27 days.        There's experts,

24   there's people that had been my intention to want to bring in.

25                   I don't -- you know, a different scenario, if we



         MARGARET E. GRIENER, RDR, CCR NO. 3, OFFICIAL REPORTER
                             (775) 329-9980
 Case 2:16-cr-00100-GMN-DJA Document 368 Filed 05/03/19 Page 10 of 13
                                                                        10



 1   can push the sentencing off, but I'm kind of caught in the

 2   middle right now with all of this, and it's not a position

 3   that I appreciate being placed in by -- right now.

 4                    I'm kind of left in limbo where I pride myself

 5   on giving my clients effective assistance when I can't really

 6   do that right now is what I feel.       So I'm stuck between a rock

 7   and a hard place.

 8                    THE COURT:   I see a note here that this is the

 9   only motion that's referred to me so Judge Navarro would be

10   the decider on releasing the funds so I won't get into that

11   anyway.

12                    All right.   Did you have something else you

13   wanted to add?

14                    MR. DeMARCO:   Your Honor, I was just going to

15   say very briefly that we did extensively brief the issue as

16   the Court is probably aware, and as the Court is also aware,

17   the defendant does have a Sixth Amendment right to counsel of

18   choice.

19                    We did outline specifically the breakdown of the

20   funds that could be held, the funds that could be released for

21   purposes of sentencing and addressing postconviction, and so,

22   again, we just point that out that we have briefed that, and

23   it is contingent on that being released, your Honor.

24                    THE COURT:   Well, sure.    I understand your

25   motion.   I don't know if I agree with your motion or not, but



         MARGARET E. GRIENER, RDR, CCR NO. 3, OFFICIAL REPORTER
                             (775) 329-9980
 Case 2:16-cr-00100-GMN-DJA Document 368 Filed 05/03/19 Page 11 of 13
                                                                        11



 1   I guess I'm not going to be the one deciding it anyway.

 2                   But my problem is that you've got a contingent

 3   offer to serve as counsel.      One doesn't get to the other, you

 4   don't care about this case, it's only if you get the money so

 5   I'm not interested in trying to make that decision.

 6                   MR. DeMARCO:    Okay.

 7                   THE COURT:    What I want to do is I want to have

 8   a closed hearing with Ms. Connolly and Mr. Fuechtener and talk

 9   about this issue so I'll ask counsel to step out.

10                   And I don't know who that is in the back, but

11   the woman there.     Thank you, ma'am.

12                   MR. DeMARCO:    Thank you, your Honor.

13                   THE COURT:    Thank you.

14                           (Refer to a separate sealed transcript of
                              proceedings.)
15

16

17

18

19

20

21

22

23

24

25



         MARGARET E. GRIENER, RDR, CCR NO. 3, OFFICIAL REPORTER
                             (775) 329-9980
 Case 2:16-cr-00100-GMN-DJA Document 368 Filed 05/03/19 Page 12 of 13
                                                                        12



 1          LAS VEGAS, NEVADA, FRIDAY, AUGUST 31, 2018, 10:36 A.M.

 2                                  ---o0o---

 3

 4                   THE COURT:    All right.    Here's what we're going

 5   to do is I'm going to hold this over until Thursday, the 6th

 6   of September at --

 7                   THE CLERK:    2:30 p.m., your Honor.

 8                   THE COURT:    And during that time Mr. Fuechtener

 9   and Ms. Connolly are going to continue to discuss this issue,

10   and then we'll know more -- we're basically kicking it down

11   the road for a week to allow them to talk more.

12                   MS. CARTIER-GIROUX:     Okay.

13                   THE COURT:    And if they haven't resolved the

14   matter, then Mr. Fuechtener should submit with Ms. Connolly's

15   help a financial affidavit which will explain his financial

16   situation and whether or not he's eligible for CJA counsel.

17                   Yes, sir.

18                   THE DEFENDANT:     Is there a way to get a few more

19   days?    Because I might have to call Germany and -- just a few.

20                   MS. CONNOLLY:    Judge, I don't know if in a few

21   more days, if the government would agree to push the

22   sentencing again.     That's my concern is a sentencing date,

23   and.

24                   As I indicated, I don't even know if my expert

25   who I wanted to use would be available now because I didn't



         MARGARET E. GRIENER, RDR, CCR NO. 3, OFFICIAL REPORTER
                             (775) 329-9980
 Case 2:16-cr-00100-GMN-DJA Document 368 Filed 05/03/19 Page 13 of 13
                                                                        13



 1   contact them or have them onboard because of the issues we've

 2   talked about, and I understand the government may be reluctant

 3   to do that, however, that's kind of where we're at.

 4                   THE COURT:    Well, a week will be enough time I'm

 5   hopeful.   If it's not enough time, and there's good reason

 6   that it's not enough time, then I'll give more time, but my

 7   expectation is that you contact who you need to and make a

 8   decision, or establish to me to my satisfaction that you are

 9   unable to do that.

10                   THE DEFENDANT:     Okay.

11                   THE COURT:    We'll leave it at that.

12                   Any need for clarification from the government?

13                   MS. CARTIER-GIROUX:      No, your Honor, thank you.

14                   THE COURT:    Ms. Connolly?

15                   All right.    Thank you very much.

16                                    -o0o-

17

18              I certify that the foregoing is a correct
                transcript from the record of proceedings
19              in the above-entitled matter.

20              /s/Margaret E. Griener         5/3/2019
                 Margaret E. Griener, CCR #3, FCRR
21               Official Reporter

22

23

24

25



         MARGARET E. GRIENER, RDR, CCR NO. 3, OFFICIAL REPORTER
                             (775) 329-9980
